TAYLOR, J.,
dissenting with whom WINCHESTER, C.J., HARGRAVE, and OPALA, JJ. join.
It is a prosecution decision as to what charges to bring and whether the charges are brought under Rule 6 or Rule 10. That is not a decision to be made by the Court.
If the prosecutor brings charges under Rule 10, the Respondent would have a right to be informed of the specifics of the charges and the right to a full hearing and review process with the burden of proof upon the prosecution. That fundamental due process did not occur in this case as to any Rule 10 charges or discipline.
The original charges in this case were brought under Rule 6. A hearing was held. The Oklahoma Bar Association and the Professional - Responsibility Tribunal recommended the Respondent be suspended for two years and a day. In his brief filed with this Court the Respondent agreed with that recommended discipline. I agree with the OBA, the PRT, and the Respondent. He should be suspended for two years and a day. The public and the integrity of the judicial system will be protected by this discipline and the strict Rule 11 burden of reinstatement will be upon the Respondent in later years.
This Court is not a social service ageney or a drug/alcohol rehabilitation clearinghouse. It is not our duty to direct or manage the rehabilitation of alcohol and drug addicted *996members of the Oklahoma Bar Association. It is our duty to adjudicate, discipline if necessary, and to protect the public and the integrity of the judicial system.